Citation Nr: 1116513	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increased evaluations for hyperthyroidism, status post radioactive ablation with residual hypothyroidism, initially evaluated as 10 percent disabling beginning on May 1, 2007, and as 30 percent disabling as of June 18, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case has since been transferred to the Roanoke VARO, and a Board hearing was conducted in September 2010.  

The initial rating for the Veteran's thyroid disability was increased from 10 percent to 30 percent, effective from June 18, 2008, in a September 2009 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that three additional issues were addressed in the December 2007 Statement of the Case, but the appeal was limited to the thyroid disability issue in the January 2008 Substantive Appeal.

In October 2009, the RO denied entitlement to a compensable evaluation for allergic rhinitis.  Following the receipt of a Notice of Disagreement in November 2009, the RO issued a Statement of the Case in February 2010.  The Veterans Appeals Control and Locator System (VACOLS) indicates that a Substantive Appeal was received in July 2010, but it is not presently associated with the claims file.  While an appeal as to this claim appears to have been perfected, the Board cannot be certain of either the contents of the Substantive Appeal (e.g., if the Veteran has requested a hearing) or the possibility of additional relevant evidence having been received by the RO.  The Board will therefore not adjudicate this claim at the present time but instead will refer this matter to the attention of the RO for action pursuant to 38 C.F.R. §§ 19.35 and 19.36 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

 REMAND

The Veteran's most recent VA examination addressing her thyroid disability was conducted in June 2008.  The Board finds that a further VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2010), in view of points raised during the September 2010 hearing.  First, the Veteran described current symptoms, including muscle weakness; as the June 2008 VA examination report indicates no current muscle weakness, it appears that there has been a worsening since that examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Second, as correctly pointed out by the Veteran's representative, her service treatment records were not received into the record until December 2008, after the June 2008 VA examination.  Given the wide range of symptoms contemplated by 38 C.F.R. § 4.119, Diagnostic Codes 7900 (hyperthyroidism), 7903 (hypothyroidism), and 7904 (hyperparathyroidism), the Board finds that any further examination would require a review of the entire claims file to ascertain whether current symptoms are, in fact, attributable to the service-connected disability.

The Veteran also reported current treatment at the Andrew Rader Health Clinic at Fort Myer, Virginia.  As the most recent records from this facility date from August 2009, updated records must be obtained.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Andrew Rader Health Clinic at Fort Myer, Virginia should be contacted, and all records of treatment of the Veteran dated since August 2009 should be requested.  All additional records must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be included with the claims file.

2.  The Veteran should next be afforded a VA thyroid examination, with an appropriate examiner who has reviewed the entire claims file (including the service treatment records).  

Based upon the claims file review, the examination, and the reports of the Veteran, the examiner must address whether, and to what extent, each of the following are present: a) thyroid enlargement; b) tachycardia; c) eye involvement; d) muscular weakness; e) weight loss; f) sympathetic nervous system, cardiovascular, or gastrointestinal symptoms; g) emotional instability; h) fatigability; i) increased pulse pressure or blood pressure; 
j) cold intolerance; k) cardiovascular involvement; l) mental disturbance; m) bradycardia; n) sleepiness; o) generalized decalcification of bones; p) kidney stones; q) gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer); and r) other weakness.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Then, the claim should be readjudicated, with attention to both the prior 10 percent evaluation and the current 30 percent evaluation.  If the determination remains less than fully favorable to the Veteran, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



